Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT made this 19th day of October, 2006, by and between MTR Gaming Group,
Inc., a Delaware corporation having its principal office at State Route 2 South,
Chester, West Virginia 26034, together with all of its subsidiaries whether now
existing or hereafter formed or acquired (collectively, the “Company”), and
Edson R. Arneault, One Riverside Drive, New Cumberland, WV (“Executive”).

WHEREAS, the Executive has been employed by the Company in the capacity of
President, Chief Executive Officer and Chairman of the Company pursuant to an
Employment Agreement between the Company and the Executive dated September 1,
2001 as amended by that certain First Amendment Agreement dated as of December
22, 2004 and by that certain Second Amendment Employment Agreement dated as of
May 4, 2005 (collectively the “Existing Employment Agreement”); and

WHEREAS, the parties wish to replace the Existing Employment Agreement by
entering into this Agreement;

Now, therefore, the parties, in reliance upon the mutual promise and covenants
herein contained, do hereby agree as follows:

1.           Termination of Existing Employment Agreement.  Upon execution and
delivery of this Agreement, the Company and Executive agree that the Existing
Employment Agreement as well as any other prior written or oral agreements with
respect to employment shall terminate effective December 31, 2006 and as of
January 1, 2007 be replaced by this Agreement.  Upon the termination of the
Existing Employment Agreement on December 31, 2006 (“EEA Termination Date”),
neither party to the Existing Employment Agreement or any other prior written or
oral agreements with respect to the employment of the Executive shall have any
further rights or


--------------------------------------------------------------------------------




obligations thereunder, except for obligations that have accrued but not been
paid as of the EEA Termination Date (which amounts shall be paid into the Rabbi
Trust by May 1, 2007, including but not limited to the amounts owed under the
annual bonus and long term bonus provisions); provided, however, that this
Agreement shall not affect the separate Deferred Compensation Agreement by and
between the Company and Executive dated as of January 1, 1991, as amended by
that certain Amendment to Deferred Compensation Agreement dated May 4, 2005 (and
executed by the Compensation Committee on May 13, 2005) and a Second Amendment
to Deferred Compensation Agreement dated October 3, 2006. 

2.           Term.  The Company hereby agrees to employ Executive, and Executive
agrees to serve the Company, in the capacity of President and Chief Executive
Officer of the Company for a two-year period commencing on January 1, 2007 (the
“Employment Date”) and ending on December 31, 2008 (such period, subject to
earlier termination as provided herein, being referred to as the “Period of
Employment”).

3.           Duties and Services.  During the Period of Employment, Executive
agrees to serve the Company as President and Chief Executive Officer, as well as
President, Chief Executive Officer, and Chairman of Mountaineer Park, Inc,
Speakeasy Gaming of Las Vegas, Inc., Speakeasy Gaming of Reno, Inc., Speakeasy
Gaming of Fremont, Inc., MTR-Harness, Inc., Speakeasy Fremont Street Experience
Operating Company,  Jackson Racing, Inc., Presque Isle Downs, Inc. (it being
understood that upon appointment of a new President and CEO of that entity in
accordance with Pennsylvania gaming law, Executive will serve as Vice
President), as well as Vice President of Scioto Downs, Inc., and in such other
offices and directorships of the Company and of its subsidiaries and related
companies (collectively, “Affiliates”) to which he may be elected or appointed,
and to perform such other reasonable and appropriate duties as may

2


--------------------------------------------------------------------------------




be requested of him by the board of directors of the Company (the “Board of
Director”), in accordance with the terms herein set forth.  In performance of
his duties, Executive shall be subject to the direction of the Board of
Directors.  Excluding periods of vacation and sick leave to which Executive is
entitled, Executive shall devote his full time, energy and skill during regular
business hours to the business and affairs of the Company and its affiliates and
to the promotion of their interests.

4.           Compensation.

(a)          Base Salary.  The base salary of the Executive for his services
pursuant to the terms of this Agreement shall be $1,140,000 per year, effective
January 1, 2007, and shall be payable in equal bi-monthly installments, or on
such other terms as may mutually be agreed upon by the Company and Executive.

(b)         Annual Bonus.  Executive will be entitled to receive a semi-annual
bonus of $50,000.  Executive will also be eligible to receive an annual bonus
(“Annual Bonus”) equivalent to a minimum of 75% of Executive’s Base Salary and
up to a 200% of Executive’s base salary.  The Company’s Compensation Committee
will make its recommendation regarding the amount of the Annual Bonus to the
Company’s Board of Directors based on its determination as to the achievement of
budgets and performance criteria established by the Compensation Committee and
approved by the Board of Directors during the first quarter of the applicable
fiscal period which criteria may include, but shall not be limited to:

         (i)  actual  EBITDA compared to budgeted EBITDA;

      (ii)  actual E.P.S. compared to budgeted E.P.S.;

3


--------------------------------------------------------------------------------




   (iii)  stock price performance;

  (iv)  revenue performance;

     (v)  planned expansion as budgeted;

  (vi)  budgeted acquisition(s) of a gaming or racing asset(s);

(vii)  passage of legislation that benefits the Company’s gaming or racing
assets;

(viii) return on equity; and

    (ix)  such other criteria recommended by the Compensation Committee and
approved by the Board of Directors.

The Annual Bonus shall be payable to Executive on May 1st of the calendar year
following the calendar year then completed, unless deferred under Section 4(c)
of this Agreement.

The budgets and performances criteria used for the above analysis will be the
budget approved by the Board of Directors for the fiscal period in its first
regularly scheduled Board meeting for each year.  The budget approved will be
used as determining factor in setting publicly disclosed guidance, should the
Company determine to issue such guidance.

The Compensation Committee may recommend a higher annual bonus to the Company’s
Board of Directors based upon its determination that a higher bonus is
appropriate based upon exceptional performance.

( c)         Deferral of Non-Deductible Amounts.  Notwithstanding any provision
to the contrary contained herein, to the extent Executive’s total compensation
for any calendar year would otherwise exceed the amount the Company is permitted
to deduct as compensation

4


--------------------------------------------------------------------------------




expense for federal income tax purposes (the “Section 162 Maximum”) pursuant to
Section 162 of the Internal Revenue Code of 1986, as amended (the “Code”),
Executive hereby elects to defer the time for payment of any amounts above the
Section 162 Maximum in a manner that will not result in compensation exceeding
the Section 162 Maximum.  In no event, however, shall such an election result in
or be construed as a waiver of the right to such compensation.  Executive’s
right to receive such deferred compensation (and, correspondingly, the Company’s
deferred payment obligation) shall be fully vested and shall be credited with
investment earnings or losses.  The rate of investment earnings or losses on
such deferred compensation shall be equal to the rate of investment earnings or
losses of one or more stocks or mutual funds selected by the Company after
consultation with Executive and identified to Executive as such, which stocks or
mutual funds may be changed from time to time by the Company after consultation
with Executive.  While the Company shall make reasonable efforts to act
prudently in the selection of such stocks or mutual funds taking into account
Executive’s investment preference, the Company shall not be responsible for the
investment performance of any such stock(s) and/or fund(s).

(d)         Deferred Compensation Trust.  In order to facilitate the payment of
the Company’s deferred payment obligation, at the time that the Company would
otherwise make a payment to Executive but for the Section 162 Maximum, the
Company shall deposit an amount of cash equal to the amount which is being
deferred into a “rabbi trust”, to be known as the Deferred Compensation Trust
(the “Trust”), to be established by the Company with an independent corporate
trustee acceptable to the Company and Executive.  The Trust shall be in
substantially the form attached hereto as Exhibit A.  Amount deferred pursuant
to Section 4 (c) and this Section (d), or deferred pursuant to any prior
employment agreements and the earnings

5


--------------------------------------------------------------------------------




thereon, shall be paid to the Executive six months following the Executive’s
separation from service.  It is understood and agreed by the parties that (i)
the Trust shall remain subject to the claims of the Company’s general creditors;
(ii) any income tax payable with respect to the Trust shall be the sole
obligation and responsibility of the Company (and shall not reduce the assets in
the Trust so long as the Trust remains a “grantor trust” for federal income tax
purposes); and (iii) the establishment of the Trust shall not relieve the
Company of its liability to pay amounts due under this Agreement, except to the
extent that payments are made by the Trust to the Executive or his estate in
accordance with the terms of this Agreement and the Trust.

(e)          Health Insurance.  Executive shall be entitled at his election, but
at the Company’s expense, either to participate in and receive benefits under
policies of health insurance maintained by the Company for its employees, or
reimbursement for premiums paid by the Executive for comparable health
insurance.

(f)          Benefit and Fringe Benefits.  Executive shall receive such
employment fringe benefits and shall be entitled to participate in other
employee benefit plans, including without limitation any pension plan,
profit-sharing plan, savings plan, deferred compensation plan, stock option
plan, and life insurance made available by the Company now or in the future to
its executives as the Compensation Committee of the Board of Directors may
periodically award in its discretion, based on the Executive’s performance,
subject to and on a basis consistent with the terms, conditions and overall
administration of such Benefit Plans.

(g)         Expenses.  All travel and other expenses incident to the rending of
services by Executive hereunder shall be paid by the Company.  If any such
expenses are paid in the first instance by Executive, the Company shall
reimburse him therefore on presentation of the

6


--------------------------------------------------------------------------------




appropriate documentation required by the Code or Treasury Regulations
promulgated thereunder, or otherwise required under the Company’s policy with
respect to such expenses.

(h)         The Executive home will be used from time to time to promote,
entertain, and as a meeting place for Company business.  Should Executive
purchase the home and property during the Employment Period, the Company will
continue to provide personnel and equipment for the regular maintenance of the
Executive’s home during such Employment Period consistent with the level
provided during the time in which the Company owned the residence.  Executive
will compensate the Company $2,000 per month for such services.  Executive will
have all other responsibilities as an owner, including but not limited, making
any major repairs and carrying adequate insurance on the property.

(i.)          Vacation.  Executive shall be entitled to eight (8) weeks paid
vacation annually each calendar year, to be taken at time or times mutually
satisfactory to Executive and the Company.  Accrued vacation time not utilized
by Executive due to business commitments may be carried over the following year
(provided, however, that Executive shall not in any event utilize more than
eight weeks of vacation in any twelve month period) or paid to Executive at the
end of the year as additional compensation at Executive’s election.

(j)           Working Facilities.  The Company shall provide Executive with an
office, secretarial, administrative and other assistance, and such other
facilities and services as shall be suitable to his position and appropriate for
the performance of his duties.  All such Working Facilities shall be provided at
the Company’s corporate headquarters, as well as on an as needed basis, in any
other jurisdiction in which the Company is conducting or pursuing substantial
business.

7


--------------------------------------------------------------------------------




(k)          Until September 1, 2008, Executive shall have the non-transferable
right, exercisable by the provision of written notice to the Board of Directors,
(a) to purchase the house and real property located at One Riverside Drive, New
Cumberland, West Virginia, and/or certain surrounding acreage acquired by the
Company in 2004 (as described on Schedule 4(j), for a purchase price equal to
the higher of the book value reflected on the current financial statements and
records of the Company at the time of such notice or the fair market of such
house, real property, and surrounding acreage (as such fair market value is
determined pursuant to Section 7(g) of this Agreement) and/or (b) to purchase
the furnishings therein for a price equal to the then-depreciated book value. 
The purchase shall be consummated as promptly as practicable after provision of
the notice, but in any event within six months thereafter.  The purchase rights
created hereby shall (i) be subject to compliance with the Company’s Fifth
Amended and Restated Credit Agreement with Wells Fargo Bank, N.A. as agent bank,
as such agreement may be amended or restated from time to time prior to
September 1, 2008, and thus shall not be deemed as an encumbrance or defect with
respect to the Company’s title to such property.  Upon the consummation of the
purchase by Executive contemplated by this Section 4(k), the Company shall be
released from the obligations under the first three sentences of this Section
4(k), other than as provided under Section 4(h) to this Agreement.

5.           Early Termination.

(a)          Notwithstanding the provisions of Section 2 hereof, Executive may
be discharged by the Company for Cause (as defined in Section 5(d) hereof), in
which event the Period of Employment hereunder shall cease and terminate and the
Company shall have no further obligations or duties under this Agreement, except
for obligations accrued under Section 4 at the date of termination.  In
addition, the Period of

8


--------------------------------------------------------------------------------




Employment shall cease and terminate upon the earliest to occur of the following
events:  (i) the death of Executive or (ii) at the election of the Board of
Directors (subject to the American With Disabilities Act), the inability of
Executive by reason of physical or mental disability to continue the proper
performance of his duties hereunder for a period of 10 consecutive days.  Upon
termination of the Period of Employment pursuant to the preceding sentence, the
Company shall continue to pay to Executive or his estate, as the case may be,
the entire compensation otherwise payable to him under Section 4(a) hereof for
two years.

(b)         In the event Executive is discharged by the Company other than for
Cause (as defined in Section 5(d) hereof), or other than pursuant to Section
5(a) hereof by reason of physical or mental disability or death, executive shall
have no further obligations or duties under this Agreement; provided, however,
that Executive shall continue to be bound by the provisions of Section 6 hereof
if the Company performs its obligations under this Section 5(b).  In the event
of termination of the Period of Employment pursuant to the preceding sentence,
the Company shall continue to pay Executive the entire compensation otherwise
payable to him under the provisions of Section 4 (a), (b), (c) and (d) hereof
for the otherwise remaining Period of Employment without any duty on the part
of  Executive to mitigate such payments; provided, however, that if Executive
should die prior to the end of the period, the provisions of Section 5(a) hereof
shall be applicable as though Executive’s employment hereunder had not been so
terminated.

(c)          Notwithstanding Section 5(b) hereof, in the event that following a
Change in Control (as defined in Section 5(f) hereof) Executive is discharged by
the Company

9


--------------------------------------------------------------------------------




other than for Cause (as defined in Section 5(d) hereof) or other than pursuant
to Section 5(a) hereof by reason of physical or mental disability, or Executive
terminates employment with the Company for Good Reason (as defined in Section
5(e) hereof), Executive shall continue to be bound by the provisions of Section
6 hereof if the Company performs its obligations under this Section 5(c).  In
the event of termination of the Period of Employment pursuant to the preceding
sentence, the Company shall, in addition to paying the obligations accrued under
Section 4 at the date of termination, pay Executive, within 30 days of such
termination, a cash severance payment, with no duty by Executive to mitigate
such payment, in an amount equal to three times the annual base salary payable
to Executive under Section 4(a) on the day before such termination; provided,
however, that the amount of such severance payment shall be capped to the extent
necessary to avoid an excess parachute payment that would trigger an excise tax.

(d)         For purposes of this Section 5, the term “Cause” shall mean (i)
conviction of a felony, (ii) embezzlement or misappropriation of funds or
property of the Company or any of its Affiliates, (iii) Executive’s consistent
refusal to substantially perform, or willful misconduct in the substantial
performance of, his duties and obligations hereunder; or (iv) Executive’s
engaging in activity that the Board of Directors determines in its reasonable
judgment could result in the suspension or revocation of any video lottery,
pari-mutuel, or other gaming license or permit held by the Company or any of its
subsidiaries.

(e)          For purposes of this Section 5, the term “Good Reason” shall mean
(i) the assignment to Executive of any duties and responsibilities which in the
reasonable judgment of Executive are materially inconsistent in any respect with
Executive’s

10


--------------------------------------------------------------------------------




position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 3, or any other
action by the Company which in the reasonable judgment of Executive results in a
substantial diminishment in such position, authority, duties or responsibilities
(provided, however, that the assignment of tasks or responsibilities previously
performed by Executive to Executive’s subordinates shall not constitute Good
Reason); (ii) the Company’s requiring relocation of Executive, without his prior
written consent, to a place of employment other than Hancock County , West
Virginia or Las Vegas  Nevada, except for travel reasonably required in the
performance of Executive’s responsibilities (it being understood that the
Company’s obligation to provide Working Facilities only at its corporate
headquarters shall not constitute relocation for purposes of determining Good
Reason); or (iii) the Company’s failure to substantially comply with the
provisions of Section 4 of this Agreement.

(f)          For purpose of this Section 5, the term “Change in Control” shall
mean; (i) a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A, as in effect on the date hereof, under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (ii) any
person, including a “group” as such term used in Section 13(d)(3) of the
Exchange Act, becoming the beneficial owner, directly or indirectly, of 20% or
more of the combined voting power of the Company’s outstanding voting securities
other than a person who was an officer or director of the Company on the date of
this Agreement; or (iii) individuals who, as of the date hereof, constitute the
Board of Directors ceasing for any reason ton constitute at least a majority of
the Board of Directors; provided, however, that in the case of a Change in
Control pursuant to this Section 5(f)(iii), Executive may not terminate this
Agreement for Good

11


--------------------------------------------------------------------------------




Reason unless Executive does so by written notice within five (5) business days
after Executive has actual notice that such Change in Control has occurred.

(g)         Upon the termination of the Executive’s Period of Employment
pursuant to Section 2 or Section 5 (other than for Cause) hereof, the Executive
shall have the right to purchase from the Company for a price equal to the
then-depreciated book value (i) the furnishings in the Executive’s office a the
Company’s headquarters as well as in any working facilities contemplated by
Section 4(j) hereof; (ii) any residence then owned by the Company pursuant to
Section 4(k) hereof; and (iii) any passenger automobiles owned by the Company
and generally used by the Executive; provided, however, that Executive’s right
pursuant to this Section 5(g) shall not prevent the Company from selling any of
such property during the Period of Employment and thus shall not be deemed as an
encumbrance of defect with respect to the Company’s title to such property. 
Further, with respect to any purchases pursuant to this Section 5(g), the
Executive shall have forty-five (45) days in which to notify the Company of his
intent to exercise such right, with closing to occur within a reasonable time
thereafter.  Executive’s rights hereunder shall not be transferable.

6.           Confidentiality and Non-Competition.

(a)          The Company and Executive acknowledge that the services to be
performed by Executive under this Agreement are unique and extraordinary and, as
a result of such employment, Executive will be in possession of confidential
information and trade secrets (collectively, “Confidential Material”) relating
to the business practices of the Company and its affiliates.  Executive agrees
that he will not, directly or indirectly, (i) disclose to any other person or
entity either during or after his employment by the

12


--------------------------------------------------------------------------------




Company or (ii) use, except during his employment by the Company in the business
and for the benefit of the Company or any of its affiliates, and Confidential
Material acquired by Executive during his employment by the Company, without the
prior written consent of the Company or otherwise than as required by law or any
rule or regulation of any federal or state authority. Upon termination of his
employment with the Company for any reason, Executive agrees to return to the
Company any tangible manifestations of Confidential Materials and all copies
thereof.  All programs, ideas, strategies, approaches, practices or inventions
created, developed, obtained or conceived of by Executive prior to or during the
term hereof by reason of his engagement by the Company, shall be owned by and
belong exclusively to the Company, provided that they are related in any manner
to its business or that of any of its Affiliates.  Executive shall (i) promptly
disclose all such programs, ideas, strategies, approaches, practices, inventions
or business opportunities to the Company, and (ii) execute and deliver to the
Company, without additional compensation, such instruments as the Company may
require from time to time to evidence its ownership of any such items.

(b)         Executive agrees that during the term hereof, and for a period of
one year from the termination of Executive’s employment if for Cause (as defined
in Section 5(d) or if he resigns without Good Reason, he will not become a
stockholder, director, officer, employee or agent of or consultant to any
corporation (other than an Affiliate), or member of or consultant to any
partnership or other entity, or engage in any business as a sole proprietor or
act as a consultant to any business or entity that operates a gaming or
pari-mutuel wagering business, in each case which competes with any gaming
business or gaming activity engaged in, or known by Executive to be contemplated
to be engaged

13


--------------------------------------------------------------------------------




in, by the Company or any of its Affiliates within ninety miles of any location
(five miles in the case of Nevada) in which the Company or any Affiliate does
business or in which Executive has knowledge that the Company or any of its
Affiliates contemplates doing business; provided, however, that competition
shall not include the ownership (solely as an investor and without any other
participation in or contact with the management of the business) of less than
five percent (5%) of the outstanding shares of stock of any corporation engaged
in any such business, which shares are regularly trades on a national securities
exchange or in an over-the-counter market.  Executive agrees that during the
non-compete period referred to in this Section 6, neither Executive nor any
person or enterprise controlled by Executive will solicit for employment any
person employed by the Company or any of its Affiliates at, or at any time
within three months prior to, the time of the solicitation.

(c)          Executive agrees that the remedy at law for any breach by him of
this Section 6 will be inadequate and that the Company shall be entitled to
injunctive relief.  If any of the provisions of this Section 6 of any part
thereof are hereafter adjudicated by a court of competent jurisdiction to be
invalid or unenforceable, then such court is hereby requested to amend such
provision by deleting or amending the portion thus adjudicated to be invalid or
unenforceable.  Any such deletion or amendment shall be deemed by the parties to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made, so as to render such provision
enforceable as so amended in such jurisdiction.  Such deletion or amendment
shall not apply with respect to the operation of this Agreement in any other
jurisdiction or

14


--------------------------------------------------------------------------------




geographic area and shall not affect the remainder of the provision, which shall
be given full effect, without regard to the invalid portions.

7.           General.  This Agreement is further governed by the following
provisions:

(a)          Notices.  Any notices or other communication required or permitted
to be given hereunder shall be made in writing and shall be delivered in person,
by facsimile transmission or mailed by prepaid registered or certified mail,
return receipt requested, addressed to the parties at the address stated above
or to such other address as either party shall have furnished in writing in
accordance with this Section.  Such notices or communications shall be effective
upon delivery if delivered in person or by facsimile and either upon actual
receipt of three (3) days after mailing, whichever is earlier, if delivered by
mail.

(b)         Parties In Interest.  This Agreement shall be binding upon and inure
to the benefit of Executive, and it shall be binding upon and inure to the
benefit of the Company and any corporation succeeding to all or substantially
all of the business and assets of the Company by merger, consolidation, purchase
of assets or otherwise.

(c)          Arbitration.  Any disputes arising under the terms of this
Agreement shall be settled by binding arbitration between the parties in Hancock
County, West Virginia in a proceeding held under the rules of the American
Arbitration Association.  In such proceeding, each party shall choose one
arbitrator and two so chosen shall choose a third arbitrator.  The vote of two
of the arbitrators shall be sufficient to determine an award.

15


--------------------------------------------------------------------------------




(d)         Entire Agreement.  Upon termination of the Existing Employment
Agreement as of the EEA Termination Date, this Agreement will supersede and
replace any and all other agreements, either oral or in writing, between the
parties hereto with respect to the employment of Executive by the Company and
contain all of the covenants and agreements between the parties with respect to
such employment in any manner whatsoever.  Any modification of this Agreement
will be effective only if it is in writing signed by the party to be charged.

(e)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
the choice of law or conflicts of law rules and laws of such jurisdiction.

(f)          Severability.  In the event that any term or condition contained in
this Agreement shall for any reason be held by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or condition of
this Agreement, but this Agreement shall be construed as if such invalid or
illegal or unenforceable term or condition had never been contained herein.

(g)         Fair Market Determined by an Appraisal.  In the event the Executive
exercises his right, pursuant to Section 4(k), to purchase the house and real
property located at One Riverside Drive, New Cumberland, West Virginia, and/or
the surrounding acreage described on Schedule 4(j), the Company shall promptly
appoint an appraiser to determine the value of such real property.  If Executive
disagrees with the determinations of such appraiser, the Executive may appoint
his own appraiser.  In respect of those items upon which the appraisers
disagree,

16


--------------------------------------------------------------------------------




they shall together appoint a third appraiser, who shall determine items and
shall render a written report of his opinion with respect thereto.  The Company
and Executive agree the determination of the third appraiser shall be final and
binding on the parties and shall not be subject to further review.  The values
contained in such written report shall be used to determine the market price of
such house and real property, and surrounding acreage for purposes of Section
4(j) of this Agreement.  All appraisal costs shall be paid by the Company.

(h)  Conformity with Section 409A.  This Agreement is intended to comply with
Section 409A of the Code, including but not limited to, paragraphs (2), (3) and
(4) of Section 409A(a).  Notwithstanding any provisions of this Agreement to the
contrary, to the extent of any conflict between the terms and conditions of this
Agreement and Section 409A, the requirements of Section 409A shall govern.

17


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

/s/ Edson R. Arneault

 

/s/ Donald J. Duffy

Edson R. Arneault

 

Donald J. Duffy

 

 

Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

/s/ LC Greenwood

 

 

LC Greenwood

 

 

Member of the Compensation Committee

 

 

 

 

 

 

 

 

/s/ Edson R. Arneault

 

 

Edson R. Arneault

 

 

President and Chief Executive Officer

 

 

 

 

18


--------------------------------------------------------------------------------